DETAILED ACTION
The instant action is in response to application 12 August 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to for the following informalities:
Page 1, lines 1-5, bidirectional power flow or regenerative power flow should be mentioned in the technical field.
Page 1, line 9.  “AC power to another AC power source” should be “converting an AC power source with a set frequency, phase angle, phase rotation, and voltage to another AC Power source with a different frequency, phase angle, phase rotation, and voltage”.
Page 2, line 6, “low bidirectional switch stage” appears to mean “low voltage bidirectional switch stage”.  
Page 13, line 11 reference to the claims should not be made in the specification, since they may change over the course of prosecution.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, 10-14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Basic (US 2018/0309379) in view of Kolhatkar (US 2020/0358289).
As to claim 1,  Basic discloses An indirect matrix converter, comprising: a rectifier (Fig. 3, item 43) module coupled to a first AC power source (Fig. 3, grid 39) and comprising three parallel-connected T-type bridge arms (¶56 “a first or grid-side converter 43 and a second or machine-side converter 44 which can be of either of the three-phase three-level NPC and NPP topologies shown in FIGS. 1 and 2”/Fig. 2), each T-type bridge arm comprising: a bidirectional switch (Fig. 2, 33, 34) having a first end (Fig. 2, item 7) and a second end (Fig. 2, item 26), the first end of the bidirectional switch coupled to the first AC power source, and a power bridge arm (Fig. 2, items 11-14) comprising a first switch (Fig. 2, 11, 12) and a second switch (Fig. 2, 13, 14) connected the first switch in series, one end of the first switch and one end of the second switch coupled to the second end of the bidirectional switch, and the other end of the first switch being a positive polarity end of a bus path and the other end of the second switch being a negative polarity end of the bus path, an inverter module (Fig. 3, 44) coupled to the bus path and a second AC power 
Basic does not disclose a second AC power source, an inverter module  coupled to the bus path and a second AC power source, , or the second AC power source converted into the first AC power source through the inverter module and the rectifier module.
Kolhatkar teaches a second AC power source (Fig. 2, turbine generator) , and the other end (Fig. 3, 212) of the first switch being a positive polarity end (Fig. 3, node 136/138) of a bus path and the other end of the second switch (Fig. 3, 214) being a negative polarity end of the bus path (138/214 node), an inverter module (Fig. 3, 168) coupled to the bus path and a second AC power source (turbine grid), and a control unit (Fig. 3, item 174) configured to output a plurality of control signals to control the rectifier module (Fig. 3, 166) and the inverter module (Fig. 3, 168) so that the first AC power source converted into the second AC power source through the rectifier module and the inverter module or the second AC power source converted into the first AC power source through the inverter module and the rectifier module (¶2/47 “bidirectional power converter”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use bidirectional control as disclosed in Kolhatkar to reduce energy costs.  
	As to claim 2, Basic in view of Kolhatkar teaches wherein the first switch is connected to a first diode in parallel and the second switch is connected to a second diode in parallel; a first current path is formed through the first AC power source, the bidirectional switch, the first diode, and the positive polarity end; a second current path is formed through the first AC power source, the bidirectional switch, the second switch, and the negative polarity end (Basic ¶52).
	As to claim 3, Basic in view of Kolhatkar teaches wherein a third current path is formed through the positive polarity end, the first switch, the bidirectional switch, and the first AC power source; a fourth current path is formed through the negative polarity end, the second diode, the 
	As to claim 4, Basic in view of Kolhatkar teaches wherein when an AC current of the first AC power source is positive, the first current path and the second current path are provided; when the AC current is negative, the third current path and the fourth current path are provided.
	As to claim 6, Basic in view of Kolhatkar teaches wherein the bidirectional switch comprises: a first transistor connected to a third diode in parallel, and a collector of the first transistor being the first end of the bidirectional switch, and a second transistor connected to a fourth diode in parallel, and a collector of the second transistor being the second end of the bidirectional switch, wherein the first transistor is connected to the second transistor in series, and an emitter of the first transistor is coupled to an emitter of the second transistor (two IGBTs in anti-series would read on it, which is what is described in Fig. 2 as well as ¶54).
As to claim 7, Basic in view of Kolhatkar make obvious wherein the bidirectional switch comprises: a first transistor connected to a third diode in parallel, and a collector of the first transistor being the first end of the bidirectional switch, and a second transistor connected to a fourth diode in parallel, and a collector of the second transistor being the second end of the bidirectional switch, wherein the first transistor is connected to the second transistor in series, and an emitter of the first transistor is coupled to an emitter of the second transistor (two IGBTs in anti-series would read on it, which is what is described in ¶54.  Though an emitter-emitter junction is shown a collector/collector junction would be an obvious variation, it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007) ).
As to claim 10, Basic in view of Kolhatkar teaches wherein the control unit is configured to output the plurality of control signals to the bidirectional switch and the power bridge arm so that the first AC power source is converted into a DC power source through the bidirectional 
As to claims 11-14, they are regarded as similar to claims 1-4 above, and are rejected for similar reasons.  It should be noted that claims 1-4 are slightly more specific specifying a regenerative rectifier/inverter system.  
As to claims 16-17, they are regarded as similar to claims 6-7 above, and are rejected for similar reasons.  
Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Basic (US 2018/0309379) in view of Kolhatkar (US 2020/0358289) and Brune (US 2007/0053213).
As to claim 5, Basic in view of Kolhakar teaches a bidriecitonal switch.
Basic in view of Kolhakar does not teach wherein the bidirectional switch comprises: a first rectifier bridge arm comprising a first rectifier diode and a second rectifier diode connected to the first rectifier diode in series, and a common contact between the first rectifier diode and the second rectifier diode being the first end of the bidirectional switch, a transistor connected to the first rectifier bridge arm in parallel, and a second rectifier bridge arm connected to the first rectifier bridge arm in parallel, and comprising a third rectifier diode and a fourth rectifier diode connected to the third rectifier diode in series, and a common contact between the third rectifier diode and the fourth rectifier diode being the second end of the bidirectional switch.
Brune teaches wherein the bidirectional switch comprises: a first rectifier bridge arm comprising a first rectifier diode and a second rectifier diode connected to the first rectifier diode in series, and a common contact between the first rectifier diode and the second rectifier diode being the first end of the bidirectional switch, a transistor connected to the first rectifier bridge arm in parallel, and a second rectifier bridge arm connected to the first rectifier bridge arm in parallel, and comprising a third rectifier diode and a fourth rectifier diode connected to the third 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use the bidirectional switch as disclosed in Brune to accept larger input powers (Brune, ¶24).  
	Claim 15 is regarded as similar to claim 5 above and is rejected for similar reasons.
Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Basic (US 2018/0309379) in view of Kolhatkar (US 2020/0358289) and Tokunaga (US 4,039,864).
As to claim 8, Basic in view of Kolhakar teaches a bidirectional switch.
Basic in view of Kolhakar does not teach wherein the bidirectional switch comprises: a first transistor, one end of the first transistor being the first end of the bidirectional switch and the other end of the first transistor being the second end of the bidirectional switch, and a second transistor coupled to the first transistor in anti-parallel.
Tokunga teaches wherein the bidirectional switch comprises: a first transistor, one end of the first transistor being the first end of the bidirectional switch and the other end of the first transistor being the second end of the bidirectional switch, and a second transistor coupled to the first transistor in anti-parallel (Fig. 1, item 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use antiparallel switches as disclosed in Tokunga to increase maximum current flow.  
Claim 18 is regarded as similar to claim 5 above and is rejected for similar reasons.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Basic (US 2018/0309379) in view of Kolhatkar (US 2020/0358289) and Sack (US 7,633,771).
As to claim 9, Basic in view of Kolhatkar does not teach wherein no energy storage capacitor is used between the positive polarity end and the negative polarity end.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use antiparallel switches as disclosed in Sack to reduce switching losses (Col. 4, lines 15-20).  
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PETER M NOVAK/Primary Examiner, Art Unit 2839